In re Williams, Henry Abe; — Plaintiff(s); applying for writ of mandamus and supervisory and/or remedial writs; Parish of DeSoto, 11th Judicial District Court, Div. “A”, No. 43161-A.
The relator represents that the district court has failed to act timely on an application for writ of habeas corpus he has filed on or about August 6, 1990. If relator’s representation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court.